Case: 21-51073     Document: 00516273979         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 8, 2022
                                  No. 21-51073                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodolfo Oliva-Santos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-427-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Rodolfo Oliva-Santos appeals his conviction and sentence for illegal
   reentry after removal in violation of 8 U.S.C. § 1326(a) and (b)(2). He
   contends that the enhancement of his illegal reentry sentence pursuant to
   § 1326(b) was unconstitutional because the fact of his prior conviction was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51073      Document: 00516273979          Page: 2   Date Filed: 04/08/2022




                                    No. 21-51073


   not charged in his indictment or proved to a jury beyond a reasonable doubt.
   He has filed an unopposed motion for summary disposition and a letter brief
   explaining that he has raised this issue only to preserve it for further review
   and conceding correctly that this issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546,
   553-54 (5th Cir. 2019). Because summary disposition is appropriate, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Oliva-
   Santos’s motion is GRANTED, and the district court’s judgment is
   AFFIRMED.




                                         2